Title: From George Washington to John Augustine Washington, 31 May 1754
From: Washington, George
To: Washington, John Augustine



Dr John
[Camp in the Great Meadows, Pa.,31 May 1754]

Since my last we have arrived at this place, where 3 days agoe we had an engagemt wth the French that is, between a party of theirs & Ours; Most of our men were out upon other detachments, so that I had scarcely 40 men under my Command, and about 10, or a doz. Indians, nevertheless we obtained a most signal Victory. The Battle lasted abt 10, or 15 minutes, sharp firing on both sides, when the French gave ground & run, but to no great purpose; there were 12 killed, among which was Monsr De Jumonville the Commandr, & taken 21 prisoners with whom are Monsieurs La Force, Druillong, together with 2 Cadets. I have sent them to his Honr the Governor at Winchester conducted by Lieut. West & a guard of 20 men. We had but one man killed, 2 or 3 wounded and a great many more within an Inch of being shott; among the wounded on our side was Lieut. Waggoner, but no danger will ensue.
We expect every Hour to be attacked by a superior Force, but shall if they stay one day longer be prepared for them; We have already got Intrenchments & are about a Pallisado’d Fort, which will I hope be finished today. The Mingo’s have struck the French & I hope will give a good blow before they have done, I expect 40 odd of them here to night, wch with our Fort and some reinforcements from Colo. Fry, will enable us to exert our Noble Courage with Spirit. I am Yr Affe Bror

Geo. Washington


I fortunately escaped without a wound, tho’ the right Wing where I stood was exposed to & received all the Enemy’s fire and was the part where the man was killed & the rest wounded. I can with truth assure you, I heard Bulletts whistle and believe me there was something charming in the sound.

